Earl Warren: -- you may continue.
John F . Davis: Mr. Chief Justice. When we arose for lunch, we were discussing the question of whether the statute should be construed to read the word membership as including an element of activity. And I was having a little difficulty with the question from Mr. Justice Black about whether soliciting votes for a communist candidate could be considered activity. And the obvious trouble that I get into one, this question is that soliciting votes or voting for -- for communist candidates, its obviously a protected right, constitutionally protected right. And that I'm almost automatically in trouble if I argue that by proving that a man did something which is constitutionally protected in doing that he can subject himself to punishment.
Hugo L. Black: Well, at least if he had a constitutionally protected right to solicit votes for a party, how can you say that you can make it a crime into the law point?
John F . Davis: Well, I -- I think that to solicit votes for a regularly nominated candidate of a political party in the election campaign is a constitutionally protected right. I think that there's no question about it. If -- it is -- I think that it -- under any definition, it is activity and it is probably party activity. But I don't believe that the Court would ever held -- hold that it is the kind of activity which would subject the man punishment. That case isn't before us. We -- we've -- I'm -- I'm glad to say. And it would lead to that -- to that further difficulty. The kind of activities that I am talking about however are not of particularly of that nature. They are acts, not illegal acts. I'm not suggesting that you have to prove illegal acts but they are affirmative acts which a man takes in order to -- as part of his membership. And when you tie those in with knowledge as to the aims of the party and his intent that these aims shall be brought to provision then it seems to me that we try the man in with a -- with an -- with an offense which can be punished under the constitution.
Hugo L. Black: Are you correct in saying emphatically, you do not have that question here in any way. If it is a crime you shall be (Inaudible) this party, they solicit votes but is it a crime to belong to this party? You have to a certain extent, you have to know, it outlaws it. That outlaws it entirely. That's a complete outlaw of the party which would in time, I would presume, I don't know. I would presume it would outlaw the solicitation of votes.
John F . Davis: Well, as a -- as a national political party, the Communist Party that they themselves in there and they're teaching of -- in their analysis, distinguish their activities into their legal activities and their illegal activities, if you please. Mr. Foster writes that the purpose of the party is to achieve their aims through democracy and for five years they nominated candidates. These were legal activities and the -- the party for -- for years did conduct this kind of -- of legal activity. I don't think that insofar as an individual promoted, if it were possible, promoted only these legal activities, had no intention, no knowledge about the illegal activities, I don't --
Hugo L. Black: Suppose he had knowledge, suppose he had knowledge. He knew that intended -- that they intended to solicit votes on a platform which calls for eventual revolution. The first time they got enough to have -- have a revolution successfully. They announced publicly that -- they put it in a platform, per se. And then he solicited votes for them, would he not have committed a crime, as a part of the crime because (Inaudible)? If --
John F . Davis: I think then you've come down to the question of whether there's a clear and present danger in that kind of a -- in that kind of a situation. I think that if there is a clear and present danger, then it can be a crime but I think under -- under the state, upon the facts that you give me.
Hugo L. Black: Yes. Could be it a clear and present danger for a man to solicit votes for a party openly if he's going to do it? Or even though if, some other who stands on the platform that eventually he wants to present -- to do something that would concede him winning, that's illegal?
John F . Davis: I think there would be no clear and present danger if the Communist Party behaved, if you please, the way Karl Max behaved and said we believe in -- in -- overthrow the Government by force and violence. We believe that the proletarian has to take over and (Inaudible) have to be thrown out and that's what we're going to do and that's our platform and we will -- and we want as much support as we can. I think that this is the kind of thing which is in the -- in the field of free speech and that can be met by free speech.
Byron R. White: (Inaudible) if you don't?
John F . Davis: But I do not think that a conspiratorial group such as the Communist Party is to say --
Hugo L. Black: But (Inaudible) whereby naming them and wholly --
John F . Davis: Well --
William J. Brennan, Jr.: (Inaudible) words that have -- that that would be --
John F . Davis: I -- I withdraw conspiratorial. If a group such as the Communist Party as today that teaches its members in school after school various violent methods of overthrow just because it conducts even if it did conduct as I've supposed, the Communist Party does too, some legal activities on the side. Even though, let us say, one of those legal activities were and it isn't at the present time. But even supposing one of those legal activities were the nomination and election and seeking to elect the president, I don't think that they can quote that they can get protection for their illegal activities because they have a legal side.
Hugo L. Black: Suppose they -- suppose they were -- wrote a platform out as a party here, that it was wrong for the people not to hold their own property in this picture and that they were soliciting votes on the basis of them confiscating everybody's property, that would be illegal, wouldn't it?
John F . Davis: Would be illegal?
Hugo L. Black: (Voice Overlap) -- it could -- would it be illegal to confiscate property?
John F . Davis: Without -- without payment or --
Hugo L. Black: Yes, yes.
John F . Davis: -- a commendation?
Hugo L. Black: But suppose we said, we don't believe in that. We're gong to confiscate everybody's property. Just as soon as we get enough votes, could the party be outlawed under this argument that -- as we gave it such a thought?
John F . Davis: Would it be outlawed?
Hugo L. Black: Could it be?
John F . Davis: Well, I don't know whether --
Hugo L. Black: Constitutionally?
John F . Davis: I don't know what the party could constitutionally be an -- outlawed if that was the extent of what it was doing.
Hugo L. Black: Why --
John F . Davis: I don't think that's --
Hugo L. Black: Why not?
John F . Davis: -- the problem that we have here.
Hugo L. Black: Why not?
John F . Davis: Because --
Hugo L. Black: He's a party --
John F . Davis: I think --
Hugo L. Black: That the only safety of a party, that's the only safety that a party have depend on the particular facts that could be proven to represent what? It wants to do some kind of (Inaudible).
John F . Davis: Well, I think that in the situations which you're giving me sir, we do not have the -- the clear and present danger doctrine that you'd --
Hugo L. Black: Well, that's --
John F . Davis: Because --
Hugo L. Black: -- but suppose we forget the clear and present danger doctrine.
John F . Davis: That's where it comes in. That's where the importance of that --
Hugo L. Black: It has to come --
John F . Davis: -- doctrine is.
Hugo L. Black: It has to come in on your argument.
John F . Davis: That is right, I think because I think that you do have there on advocacy of violent overthrow of violent or unconstitutional means. But the truth of the matter is that these people come out and lay -- and lay this before the public. If this is a political issue, then it can be met through political means. But when --
Hugo L. Black: -- can I ask you this because I'm looking over the history of it, of this kind of a law. Has there ever before in this country, I -- I don't know, an outlaw writ of a party that's presented to the people to decide and elect candidates and to affect public question, the wisdom to it, sought membership on that basis in this country?
John F . Davis: Well, I don't -- I don't think there has been and I don't think that is this law either, Your Honor.
Hugo L. Black: Well, if it's a crime to be member of it knowing the presence of it, what's the difference in that and outlawing your party? I'm not saying --
John F . Davis: Yes, I --
Hugo L. Black: -- it can't be constitutional, it does.
John F . Davis: I -- well, this can be done only in a situation where -- where there is -- is on this phrase that when the -- the phrase that's been -- it's been reworked so that -- I'm not sure that (Inaudible) would rec -- recognize this Act but only in a situation where you have a clear and present danger.
Hugo L. Black: But that's something else. I don't remember what's the connection of the party, as I could -- as I would recall, certain groups were -- take charge and change things that's supposed inferior, maybe that's what was intended by the constitution.
John F . Davis: Well --
Hugo L. Black: I don't -- it may not fit here or --
John F . Davis: I --
Hugo L. Black: I don't say it doesn't.
John F . Davis: No. But I think that our difficulty in applying that to the present situation is that we do not have what's a -- we do not have a problem where they're outlawed electing officers or elect -- trying to elect (Voice Overlap) --
Hugo L. Black: You have --
John F . Davis: -- on that basis.
Hugo L. Black: You have that.
John F . Davis: That is right, they can --
Hugo L. Black: Provided a number of years and -- and its been outlawed by a different state?
John F . Davis: That -- that is right and -- and as for that element of it, as to whether you can prevent them from nominating officials and so forth that's a matter which will -- is involved although it -- in the Communist Control Act although I don't think it will be involved in the case as it comes up here.
Hugo L. Black: If membership is a crime,(Inaudible)
John F . Davis: Well, I -- membership with this intent and -- and probably shouldn't get very far if there's a clear --
Hugo L. Black: (Inaudible)
John F . Davis: -- and present danger.
Hugo L. Black: You have to judge always by the intent?
John F . Davis: Well, its --
Hugo L. Black: Just submit the intent of it, the man who belongs to the party?
John F . Davis: Well, you get first the question of the incitement whether the party is advocating, that is inciting to action. That's the first question. Is the party inciting people to action, we believe to (Voice Overlap) --
Hugo L. Black: Is there any party that's not trying to incite people that comes out of this --
John F . Davis: Pardon?
Hugo L. Black: Is there any party that's not trying to urge people or incite them or whatever word you wish to use that's synonymous to this.
John F . Davis: Oh.
Hugo L. Black: To urge them to take action?
John F . Davis: I'm sure they all do.
Hugo L. Black: They say a lot about moving forward, is that what you mean that he -- or it's a question of what it is that has to be done? And you finally get to that question.
John F . Davis: Oh, (Voice Overlap) --
Hugo L. Black: That this does depend, does it not, whether this power in the Government could outlaw any party and it can show that it has ultimate objectives that are illegal and where the man knows they're illegal, (Inaudible) that is his right. That -- where he knows they're illegal, if the Congress believes it and this Court says an irrational basis or proof for it, and that the -- there's a clear and present danger to the -- within this Government that the party could be outlawed?
John F . Davis: Well, there are -- I -- I think this goes more -- it goes beyond illegality. This is the ultimate in illegality when it is the overthrow of the Government itself -
Hugo L. Black: But there's --
John F . Davis: -- by force and violence and --
Hugo L. Black: It had illegality, the kind we had when we got a country?
John F . Davis: Well Mr. -- that -- I mean there are revolutions and -- and that -- but this is -- the question is, does the sovereign -- does a sovereign state, can make it a crime for people try and overthrow it and I certainly think that it's a --
Hugo L. Black: (Inaudible)
John F . Davis: -- appropriate for --
Hugo L. Black: What was tried?
John F . Davis: -- Great Britain to --
Hugo L. Black: The people to try and overthrow, where your action -- actually actions here to do that?
John F . Davis: No. Here we have advocacy, here. Yes, but --
Hugo L. Black: (Inaudible)
John F . Davis: I mean, this is one step back but the -- when you say that party that's advocating illegality, I say this its not only a question of an illegal action but this is the ultimate in illegality of overthrowing the law giver that -- that (Voice Overlap) --
Hugo L. Black: you are saying it could be treated (Inaudible)
Speaker: (Inaudible)
John F . Davis: Well, it's in the same family history.
Hugo L. Black: Same family.
John F . Davis: But the --
Hugo L. Black: (Inaudible)
John F . Davis: But this is a -- this in -- instead of being individual action as a group which a group which is found to -- to advocate.
Felix Frankfurter: -- well, may I ask you whether -- could be a party (Inaudible) of the Federal Government or to State Government?
John F . Davis: Well, political party, the --
Felix Frankfurter: When we -- when we vote, we vote --
John F . Davis: In the states.
Felix Frankfurter: What we (Inaudible) -- we vote states.
John F . Davis: State --
Felix Frankfurter: State allowed or state disallowed.
John F . Davis: That is true.
Felix Frankfurter: Then a state might have the Ku Klux Klan allowing to -- at a political party in the Federal Government, and therefore, not be hopeless in making federal crimes pursued by the Ku Klux party, although you could vote for it in a state where it is a voting party, Federal Government may outlaw (Inaudible).
John F . Davis: That -- I -- I -- (Voice Overlap) --
Hugo L. Black: (Inaudible) can outlaw the actions or can outlaw the group by simply -- that association?
John F . Davis: Well --
Hugo L. Black: There's some history of that in this --
John F . Davis: Yes --
Hugo L. Black: (Inaudible)
John F . Davis: Some proof of -- there -- there is -- there -- there is -- there are problems under the Communist Control Act and the Internal Security Act of outlawing, so-called outlawing parties which we don't have in this case. We have in this case of course only the provisions of the Smith Act in connection with advocating and membership. Now Your Honor is quite right, it is hard to understand how an organization can continue if -- if you can punish all members and indirectly we have the same effect but the impetuous, the -- that the point of impact in this case is on the individual rather than on the party, rather than outlawing the party.
Felix Frankfurter: But we had that federal legislation dealing with acts which the state law authorized the Klan to do, haven't we?
John F . Davis: The federal -- federal --
Felix Frankfurter: Yes, the --
John F . Davis: -- laws with respect to the -- the --
Felix Frankfurter: The Klan action, for me the whole Civil Rights Act part of the (Voice Overlap) --
John F . Davis: Oh yes, the -- of the Civil --
Felix Frankfurter: So that --
John F . Davis: Certainly.
Felix Frankfurter: -- you could do things that the state allows you to focus on. You can speeches for it. But the Federal Government might say this is an inclusion into the protected area of federal authority.
John F . Davis: That is -- that is right.
Speaker: They -- they had --
Felix Frankfurter: Of course, you have to punish them (Inaudible) action.
John F . Davis: Punish for acts?
Felix Frankfurter: For acts.
John F . Davis: I believe so.
Felix Frankfurter: Can they punish them for advocating to support a party, whatever you call it, simply that believes in the first thing?
John F . Davis: Well, advocating is an act, I mean --
Felix Frankfurter: Advocating is an act.
John F . Davis: If its -- if it is advocating as it's define in -- in the Yates and Dennis case.
Felix Frankfurter: And -- and the --
William O. Douglas: I was going to ask you about this (Inaudible)
John F . Davis: Yes.
William O. Douglas: Are you going to (Inaudible)
John F . Davis: Well, I -- I -- my time has expired. I -- I hadn't intended to. I would be glad to answer any questions --
William O. Douglas: I have --
John F . Davis: -- that you have.
William O. Douglas: I have a -- (Inaudible)
John F . Davis: That's right. Well, I don't think there is any attempt to do that.
William O. Douglas: How was it (Inaudible)
John F . Davis: This -- this was introduced because I believe it was used down in North -- distributed down at North Carolina are in this copy. I believe the copy of this was given to one of the witnesses that was suppose to indicate the lines of -- of --
William O. Douglas: This --
John F . Davis: -- propaganda.
William O. Douglas: This is (Inaudible)
John F . Davis: Yes sir.
William O. Douglas: (Inaudible)
John F . Davis: Well, that's right. Well there's no indication that that's illegal. There's no claim that that's illegal.
Speaker: But why is it though --
John F . Davis: It's just an indication of activities that they were engaged and many of the activities are not illegal. They're -- they're -- but if -- if the party is engaged in distributing this material and if this person engages in that activity, he's doing one of the things the party is doing, and so, it's not illegal.
Earl Warren: What is the difference -- (Inaudible)
John F . Davis: No. I don't think there's anything illegal in distributing that pamphlet.
Earl Warren: Well, what is the difference between distributing that and distributing a literature in favor of a Senator?
John F . Davis: Well, that -- that too is not illegal. The -- the test of -- the test of activity which I am suggesting is not that he should do anything illegal. It is that he should perform some voluntary, physical act which ties him in with -- with the party. I mean so that he won't be -- so that no one can claim that he is being punished for a passive state but paying dues for example is not illegal but it is one of the things that party members do.
Earl Warren: Well, suppose they made speeches at the -- at a Communist Party meeting about, well, let's say some clear labor matters, the things of that kind, is that activity?
John F . Davis: Yes, that's activity too, its not illegal --
Earl Warren: That --
John F . Davis: -- activity.
Earl Warren: Well is that -- is -- that's no more illegal, you say that -- than the advocate -- advocating candidacies?
John F . Davis: That's right if -- well, there's -- if it isn't in the realm of this -- of the same constitutional protection although there isn't. They're out of constitutional protection but if the question isn't whether or not that what this man does is something he could be punished for. The question is whether he does anything in furtherance of the party aims. And if the party is holding the meeting and the man participates in the meeting then he is -- he is active. He is -- he is advancing the party purposes.
Earl Warren: Regardless of the purpose?
John F . Davis: Well, the ultimate purpose, we understand --
Earl Warren: I mean -- no, I mean, regard -- regardless of the -- what is said and done at --
John F . Davis: That -- that --
Earl Warren: -- the meeting.
John F . Davis: That is right. Now the De Jonge case is different because there, there wasn't a -- a matter of prosecuting a man for belonging to a subversive organization. There, the entire crime was participating in a meeting ran by the -- the -- and there was nothing illegal about the meeting. The nature --
Earl Warren: But you say (Voice Overlap) --
John F . Davis: -- of the crime that's committed.
Earl Warren: Do you say this isn't prosecuting him for just belonging to an organization --
John F . Davis: No.
Earl Warren: -- either?
John F . Davis: No. This is belonging to an organizations with these aims, with this intent, in taking his membership being as I suggest, activeness.
Earl Warren: I thought all those things were conceded in the De Jonge case, it was --
John F . Davis: No, in the De Jonge case, it was perfectly clear that the statute punishes participating in a meeting and when there's nothing illegal. It's not, wasn't the matter of it being a member of the party and this meeting was entirely innocent in it's -- perfect in that advocacy. So it's -- then it said, the mere fact that the sponsor of the meeting was the subversive organization didn't make this man that you couldn't punish him for a peaceful meeting.
Earl Warren: Do you quarrel at all with the De Jonge case?
John F . Davis: No. I -- I --
Earl Warren: I thought you said that -- that have to give weight to the Dennis case earlier in your argument.
John F . Davis: Well I -- I said that the party -- these cases as a whole have to be read in the light of -- of the Dennis case but I think the De Jonge case is -- not changed at all by the Dennis case.
Felix Frankfurter: Mr. Davis, the De Jonge case illustrates what I was trying to get from you namely, that initially I was referring to, that it brings out what my problem, namely, what is the criteria to be applied not in this case but in the next case? Now, the point about the De Jonge case was that in view of the indictment, in view of the speculation, most especially in view of the decision of this Oregon -- of the Oregon court, anybody who participate, anybody who participated in a meeting called by the Communist party would be within the trial of that statute. It was immaterial that De Jonge himself was a member. Because the way the Oregon courts construed that statute, you and I, if we were that meeting, could be within the statute and it was that that this Court found unconstitutional because they would have had to affirm or reverse the decision of the governing ruling of the Oregon court (Inaudible) that the facts of De Jonge was a communist was irrelevant. He wasn't charged with that. And the statute didn't make that a crime.
John F . Davis: And that's right and so far as I know, it was never -- it wasn't an issue, wasn't argued that it should be applied in that case.
Earl Warren: (Inaudible) Taylor.
Telford Taylor: I would like to say a few words about for 4 (f) and then about activity and finally, Justice Douglas from my vantage point though, because I'm unable to see that doctrine that you were showing Mr. Davis, which one is it.
William O. Douglas: I thought (Inaudible).
Telford Taylor: Right. I will come to that later (Inaudible). On --
William O. Douglas: (Inaudible)
Telford Taylor: Yes. On Section 4 (f) and the statutory bar. Mr. Davis mentioned Section 17 of the Internal Security Act which says that the foregoing provision shall be construed as being in addition to and not a modification of existing criminal statutes. I don't believe that that provision cuts one way or the other on our point of disagreement here. That is a general provision which I believe was on the statutory draft long before 4 (f) came in and started to get modified. In any event I don't see how that general thing which is common to many other statutes could possibly prevail over this specific provisions in 4 (f), we talked about any other criminal statute. It seems to me that the argument is not advanced one way or another by reference to that. The other thing on 4 (f) that Mr. Davis spoke of that I do want to say something about, is his argument relating to 4 (a) and 4 (c) of the Internal Security Act? If I understood him right, he is suggesting that if my point of view is correct that a communist can't be prosecuted as such under the membership clause that the same thing would apply under 4 (a) and 4 (c). I do not believe that to be -- to be true. We are not suggesting that communists and so communism would be read out of either the Smith Act or the Internal Security Act. What we have in 4 (f) is two things. You would have an evidentiary bar in the 2nd Section which is the second sentence which as Justice Frankfurter pointed out is under the Counselman rule, plainly insufficient. And because of that, you would then have the interpolation of the first sentence which is not an evidentiary bar but is an immunity from prosecution provision and the question is what is it breadth? That -- that is the question. Now, under 4 (a) of the Internal Security Act, the crime is knowingly to combine, conspire or agree with any other person to perform an act which would substantially contribute the establishment of a total -- totalitarian dictatorship. Would an indictment be valid which charged that the so and so combined, conspired and agreed to perform an act in that he became a member of the communist party? No, the bar would apply. I think it would also apply if it went to charge that if he became a member of the Communist Party knowing it's purposes, that still isn't enough to constitute a crime under 4 (a). We have the word knowingly in there. The bar in other words is a bar to indicting somebody under 4 (a), 4 (c), advocacy clause of the Smith Act, membership clause of Smith Act on the basis of office holding. The differences that in 4 (a) and 4 (c) you have to accuse a person of some kind of conduct just as you do in the substantive provisions of the Smith Act whereas the bar is coextensive with the membership clause. It isn't coextensive with the other provisions of the Smith Act. It isn't coextensive with 4 (a) and 4 (c) but it is in our view coextensive with the membership clause and it also operates to bar prosecutions under 4 (a) or 4 (c) unless they go far enough to charge some conduct other than the office held in an election. On activity, I must confess that I am left with the laws now on what kind of activity is enough. Mr. Davis said, if I understood him right that he now agrees that there must be both intent and activity to validate the statute. Is attendance at party meetings enough? I understood him to say yes. But I look at the Government's brief and I see at the top of page 25 that the -- if all that were involved were bear membership plus some attendance in party meetings, there would be more foundation to the argument if the De Jonge case applies. This argument disappears when the requirement of activity is added and I construed that previously to mean that attendance at party meetings wouldn't be enough. He said, I believe that paying dues is enough and mention is made of the Rowoldt case but I have here the swift opinion in the Rowoldt case and I gathered that there, although the petitioner pay dues, attended meetings and even worked in a communist bookstore -- bookstore that that was being not enough for purposes of that statute because there was not enough of a -- of a mental of tie with the party. So that the --
Felix Frankfurter: But they're two different things, aren't they?
Telford Taylor: They are two different things.
Felix Frankfurter: They're quite different.
Telford Taylor: They are two different things. But if I read that case rightly, attendance at the meetings and payment of party dues is not in and of itself enough to establish membership in the party in the sense of that statute.
Felix Frankfurter: If the mind doesn't travel with the Act? That's very different?
Telford Taylor: But I think when Mr. Davis is speaking of activity he's not speaking of the mind. Its -- I think Justice Frankfurter, you pointed out, activity is something outside of the mind.
Felix Frankfurter: Yes, but I thought he also means that he must really, given that theory, through the way in which you and I have submit ourselves to court.
Telford Taylor: True. But if we then say he must also the acting -- I don't read the Rowoldt case is saying that this activity is indicative that much -- no way of a connection. May I make one another point about it, Justice Frankfurter? This talk about activities seems to me to utterly overlook the facts that the membership clause itself covers affiliates as well as members or becomes or is a member of or affiliates with any such society. Now, in the (Inaudible) case in the Ninth Circuit, it was held that affiliation exist without activity. If congress meant to cover affiliation which certainly is a lesser and looser degree connection than -- than membership, it was put in there to cover a lesser and looser degree of connection. It seems to me the implication of that is clear that Congress did not need a particularly high standard of activity as a requisite of membership. Because if they have they would not have extended the statute also to cover affiliates.
Felix Frankfurter: Affiliate, maybe -- maybe not less or more but different, it might be covered so-called front organization?
Telford Taylor: It could. This Court has said that it means something less than membership and more of the sympathy. Also, it certainly seems to me the implications of that word are less activity than -- than membership would apply. And that is say what was held in the Ninth Circuit. My time has expired. If the Court desires, I'll be glad to comment on -- on what happened on that pamphlet. Here, Mr. Justice Douglas made mention of. When I do not have nothing else to say, (Inaudible) Mr. Justice Douglas that pamphlet is one of three which was offered during the trial by the prosecution to prove incitement by the Communist Party. It was offered specifically by -- for that purpose. It was subjected to by the defense on the ground that it doesn't build an incitement, that it is indeed abusive, intemperant in its language, and all those things but as was observed by Judge Learned Hand of the Masses and Patten case, to be abusive is not necessarily to incitement to violent overthrown. It was then held before the jury as -- and the jury was asked to find incitement on the basis of that particular pamphlet. The defense then asked the trial judge to instruct the jury that they could not find incitement, unlawful action on the basis only of the -- of documents which criticized Government policy, I believe that was very severely. So that document played a very nature share. Indeed, it is one of the principal thing that the Government relied on to differentiate the evidence in this case from the evidence in the Yates case. We say there is nothing in this case that isn't in the Yates case, the record is basically no different. This is one of the major efforts to make it and I have argued in our supplemental brief the importance of that.
Earl Warren: What did -- what did the judge instruct in that regard?
Telford Taylor: The judge did not grant the instruction we requested. He denied it.